DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitations “the number of shrouds being determined based on a capacity of an air conditioner”.  This limitation appears to be a method step.  It is not appropriate to claim both an apparatus and method steps of using the apparatus in the same claim. (In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011); MPEP 2173.05).
	Claims 2-8 are rejected to as being dependent from a rejected claim.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (DE 102009058855) in view of Fuse (US 2021/0215355).
	Per claim 1, Schaller teaches an air-conditioner casing mounted on a roof of a bus (“bus roof”, pg. 4, ninth paragraph), the air-conditioner casing comprising: at least one base (6 and 7) fixed onto the roof; and at least one shroud (1; “fan module” pg. 4, last paragraph) installed in the at least one base, wherein a number of shrouds to be installed is determined (there is inherently some “determination” made is providing the number of shrouds used in the system of Schaller) but fails to explicitly teach the number of shrouds being determined based on a capacity of an air conditioner.

	Per claim 2, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 1.  Further, Schaller, as modified, teaches wherein the at least one base (6 and 7) comprises a pair of bases including a first base (6) and second base (7), wherein the first base and the second base are installed to be spaced apart from and opposite to each other (see figure 1 and 2), and the at least one shroud is installed in a space between the first base and second base (see figure 1 and 2).
	Per claim 3, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Schaller, as modified, teaches wherein the at least one shroud comprises: a bracket (12) to which a fan is attached; a plurality of legs (see annotated figure below of figure 1 of Schaller) extending downward from left and right surfaces of the bracket; and fixing pieces (see annotate figure below of figure 1 of Schaller) each bent outward from an end of each leg of the plurality of legs.

    PNG
    media_image1.png
    651
    1454
    media_image1.png
    Greyscale

	Per claim 7, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Schaller, as modified, teaches front and rear covers configured to shield front and rear surfaces of the pair of the first and second bases (“only partially reproduced evaporator units 3 4”, para. 0029 of the English Translation of Schaller, thus there are inherently covers associated with first and second bases 6 and 7).
	Per claim 8, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 2.  Further, Schaller, as modified, teaches a first cover coupled to an upper portion of the first base that is configured to shield the first base; and a second cover coupled to an upper portion of the second base that is configured to shield the second base ((“only partially reproduced evaporator units 3 4”, para. 0029 of the English Translation of Schaller, thus there are inherently covers associated with first and second bases 6 and 7).


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (DE 102009058855) in view of Fuse (US 2021/0215355) as applied to the claims above and further in view of Schmitt et al. (WO 2008061519).
	Per claim 4, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Schaller, as modified, teaches wherein the at least one shroud includes a first shroud and a second shroud (see figure 2 showing a first and second shroud associated with each fan) fails to explicitly teach, wherein: a protrusion is formed on a front surface of the bracket of the first shroud, a recess is formed on a rear surface of the bracket of the second shroud, and the protrusion formed on the front surface of the first shroud is inserted into the recess formed on the rear surface of the second shroud adjoining the first shroud.
	However, Schmitt teaches an air conditioning system wherein a protrusion (lower region of 17 associated with front 1) is formed on a front surface of the bracket of a first shroud, a recess (upper region of 17) is formed on a rear surface of the bracket of the second shroud (middle 1), and the protrusion formed on the front surface of the first shroud is inserted into the recess formed on the rear surface of the second shroud adjoining the first shroud (pg. 6, third paragraph of English Translation) for carrying out repair on individual shrouds (pg. 5, second paragraph of English Translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a protrusion formed on a front surface of a bracket of a first shroud, a recess formed on a rear surface of a bracket of a second shroud (middle 1), and the protrusion formed on the front surface of the first shroud is inserted into the recess formed on the rear surface of the second shroud adjoining the first shroud, as .


    PNG
    media_image2.png
    629
    813
    media_image2.png
    Greyscale


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (DE 102009058855) in view of Fuse (US 2021/0215355) as applied to the claims above and further in view of Cho (KR 20140065656).
	Per claim 5, Schaller, as modified, meets the claim limitations as disclosed in the above rejection of claim 3.  Further, Schaller, as modified, fails to explicitly teach a connecting bar having a first side coupled to a first boss installed on an inner wall of the 
However, Cho teaches a but roof-top air conditioner including a connecting bar (109 of Cho) having a first side (see annotated figure below of figure 6 of Cho) coupled to a first boss (see annotated figure below of figure 6 of Cho) installed on an inner wall of a first base side (see annotated figure below of figure 6 of Cho)  and a second side (see annotated figure below of figure 6 of Cho) coupled to a second boss (see annotated figure below of figure 6 of Cho) installed on an inner wall of a second base side (see annotated figure below of figure 6 of Cho) configured to securely couple the first and second side bases (pg. 3, third paragraph of English Translation of Cho) for securing a fan assembly to the bus roof-top air conditioning system (pg. 3, fifth paragraph of the English Translation of Cho).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a connecting bar having a first side coupled to a first boss installed on an inner wall of a first base side and a second side coupled to a second boss installed on an inner wall of a second base side configured to securely couple the first and second side bases, as taught by Cho in the invention of Schaller, as modified, in order to advantageously secure a fan assembly to the bus roof-top air conditioning system (pg. 3, fifth paragraph of the English Translation of Cho), thereby inhibiting damage to the system.
	When the Cho connecting bar having the first side coupled to the first boss installed on the inner wall of the first base side and the second side coupled to the second boss installed on the inner wall of the second base side configured to securely couple the first and second side bases is combined with the first base and the second .
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (CN107687702) teaches an air conditioning system including a shroud.
Zapotocky (US 8,650,895) teaches a rooftop air conditioning system with evaporator covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763